DETAILED ACTION

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 2, 4-6, 8-9, 14, and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Van der Vleuten (US Pub. No. 2003/0179938 A1) in view of Li et al. (US Pub. No. 2016/0261885 A1).
Regarding claim 1, Van der Vleuten discloses, a processor comprising: one or more circuits to: (See Van der Vleuten ¶8, “CPU.”)
arrange a plurality of bits corresponding to a pixel value expressed in a first color space into a first set of bits and a second set of bits, the second set of bits including a least significant bit corresponding to the pixel value;  (See Van der Vleuten ¶26, “A digital input signal on line 1 which comprises units of two or more bits and is fed both to splitting module 3 and to control signal unit 4 is analyzed by the control signal unit 4 and split into two parts, that is, a most significant part and a least significant part, hereinafter also referred to as an MSB part and an LSB part, on the basis of the control signal that is delivered to splitting module 3 by the control signal unit 14 on line 15.”)
compress the converted first set of bits to generate a compressed set of bits; (See Van der Vleuten ¶27, “The most significant part is then losslessly compressed by a dedicated lossless compression method, such as JPEG-LS.”)
and store the pixel value using the compressed set of bits and the second set of bits.  (See Van der Vleuten ¶27, “The least significant part is compressed by a scalable encoder, i.e. in such a way that its description may be truncated at any desired point. A practical way of implementing the scalable encoder is to just rearrange the bit planes, without actually doing compression. This means that the scalable encoder first puts all the most significant bits (of the least significant part) in the stream, followed by the respectively less significant bits. Finally, the losslessly and scalably encoded parts are joined/concatenated.” 
Further see Van der Vleuten ¶34,  “However, one should keep in mind that the quality in the non-scalable case immediately drops to the next lower point in case the available bit rate or storage capacity is insufficient.”)
Van der Vleuten discloses the above limitations but he fails to disclose the following limitans. 
However Li discloses, convert the first set of bits to a second color space different from the first color space; (See Li ¶64, “The encoder (340) accepts video in a particular color space (e.g., a YUV-type color space, an RGB-type color space), with a particular color sampling rate (e.g., 4:4:4) and a particular number of bits per sample (e.g., 12 bits per sample). During encoding, for different pictures, slices, blocks or other units of video, the encoder (340) can perform color space conversions to transform between a YUV-type color space and an RGB-type color space, or to/from some other color space. The encoder (340) can also perform color space conversions to reorder color components, changing which color component is the primary component (e.g., converting between RGB, BGR and GBR formats).”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the color space conversion when doing image compression as suggested by Li to Van der Vleuten’s compression of MSB bits using known engineering techniques, with a reasonable expectation of success. The motivation for doing so is in order to make the change the pixels to a color space that is easier for a viewer to see, or it is formatted in a way that has a higher compression rate.

Regarding claim 2, Van der Vleuten and Li disclose, the processor of claim 1, wherein the conversion of the first set of bits to the second color space includes reconfiguring the first set of bits as a pseudo color space expression corresponding to the second color space.  (See Li ¶64, “The encoder (340) accepts video in a particular color space (e.g., a YUV-type color space, an RGB-type color space), with a particular color sampling rate (e.g., 4:4:4) and a particular number of bits per sample (e.g., 12 bits per sample). During encoding, for different pictures, slices, blocks or other units of video, the encoder (340) can perform color space conversions to transform between a YUV-type color space and an RGB-type color space, or to/from some other color space.”)

Regarding claim 4, Van der Vleuten and Li disclose, the processor of claim 1, wherein the first set of bits correspond to a first layer of an image corresponding to the pixel value and the second set of bits correspond to a second layer of the image.  (See Van der Vleuten ¶17, “Preferably, the compression scheme according to the invention works on a frame basis, which means that several music or video samples are processed simultaneously as one unit. The manner in which a frame is split can be adaptively determined for each frame. … For example, if an image is divided into frames, it is possible to create a scalable description for the entire image by putting the parts of all individual frames that have undergone lossless compression in the description first, followed by suitably combined scalable parts of the individual frames.”)

Regarding claim 5, Van der Vleuten and Li disclose, the processor of claim 4, wherein each other pixel value corresponding to the image is split into the first layer and the second layer. (See Van der Vleuten ¶17, “For example, if an image is divided into frames, it is possible to create a scalable description for the entire image by putting the parts of all individual frames that have undergone lossless compression in the description first, followed by suitably combined scalable parts of the individual frames.”)

Regarding claim 6, Van der Vleuten and Li disclose, the processor of claim 1, further comprising one or more circuits to receive raw image data representative of the pixel value in the first color space.  (See Van der Vleuten ¶42, “So far, we have only treated the compression of luminance or gray-value images. Most images, however, are color images. These images are often specified in the RGB color space.”)

Regarding claim 8, Van der Vleuten and Li disclose, the processor of claim 1, wherein the first set of bits includes a most significant bit corresponding to the pixel value.  (See Van der Vleuten ¶26, “A digital input signal on line 1 which comprises units of two or more bits and is fed both to splitting module 3 and to control signal unit 4 is analyzed by the control signal unit 4 and split into two parts, that is, a most significant part and a least significant part, hereinafter also referred to as an MSB part and an LSB part.”)

Regarding claim 9, Van der Vleuten discloses, a system comprising: a sensor;  (See Van der Vleuten ¶33, “The images used in our experiments are all 24 images (luminance component only) of the Kodak PhotoCD PCD0992 at a resolution of 512.times.768 pixels.” Where the images are inherently obtained through a camera sensor.)
one or more processing units; (See Van der Vleuten ¶8, “CPU.”)
and one or more memory units storing instructions that, when executed using the one or more processing units, cause the one or more processing units to execute operations comprising: (The CPU used for image processing will inherently be connected to a memory that contains software that is programmed to implement the image processing functions.)
separating sensor data representative of a frame into a first frame layer and a second frame layer, (See Van der Vleuten ¶26, “A digital input signal on line 1 which comprises units of two or more bits and is fed both to splitting module 3 and to control signal unit 4 is analyzed by the control signal unit 4 and split into two parts, that is, a most significant part and a least significant part, hereinafter also referred to as an MSB part and an LSB part, on the basis of the control signal that is delivered to splitting module 3 by the control signal unit 14 on line 15.” Further see Van der Vleuten ¶17, For example, if an image is divided into frames, it is possible to create a scalable description for the entire image by putting the parts of all individual frames that have undergone lossless compression in the description first, followed by suitably combined scalable parts of the individual frames.”)
the sensor data generated in a first color space using the sensor; (See Van der Vleuten ¶42, “So far, we have only treated the compression of luminance or gray-value images. Most images, however, are color images. These images are often specified in the RGB color space.”)
compressing the reconfigured first frame layer according to a compression algorithm associated with the second color space to generate a compressed frame layer; (See Van der Vleuten ¶27, “The most significant part is then losslessly compressed by a dedicated lossless compression method, such as JPEG-LS.”)
and storing the frame using the compressed frame layer and the second frame layer.  (See Van der Vleuten ¶27, “The least significant part is compressed by a scalable encoder, i.e. in such a way that its description may be truncated at any desired point. A practical way of implementing the scalable encoder is to just rearrange the bit planes, without actually doing compression. This means that the scalable encoder first puts all the most significant bits (of the least significant part) in the stream, followed by the respectively less significant bits. Finally, the losslessly and scalably encoded parts are joined/concatenated.” 
Further see Van der Vleuten ¶34,  “However, one should keep in mind that the quality in the non-scalable case immediately drops to the next lower point in case the available bit rate or storage capacity is insufficient.”)
	Van der Vleuten discloses the above limitations but he fails to disclose the following limitations.
However Li discloses, reconfiguring the first frame layer into a pseudo color space expression corresponding to a second color space different from the first color space; (See Li ¶64, “The encoder (340) accepts video in a particular color space (e.g., a YUV-type color space, an RGB-type color space), with a particular color sampling rate (e.g., 4:4:4) and a particular number of bits per sample (e.g., 12 bits per sample). During encoding, for different pictures, slices, blocks or other units of video, the encoder (340) can perform color space conversions to transform between a YUV-type color space and an RGB-type color space, or to/from some other color space. The encoder (340) can also perform color space conversions to reorder color components, changing which color component is the primary component (e.g., converting between RGB, BGR and GBR formats).”)
The proposed combination of Van der Vleuten and Li and the motivation presented in the rejection of claim 1 are equally applicable to claim 9 and are incorporated by reference.

Regarding claim 10, Van der Vleuten and Li disclose, the system of claim 9, wherein: the first frame layer includes, for each pixel of the frame, a most significant bit; and the second frame layer includes, for each pixel of the frame, a least significant bit.  (See Van der Vleuten ¶26, “A digital input signal on line 1 which comprises units of two or more bits and is fed both to splitting module 3 and to control signal unit 4 is analyzed by the control signal unit 4 and split into two parts, that is, a most significant part and a least significant part, hereinafter also referred to as an MSB part and an LSB part, on the basis of the control signal that is delivered to splitting module 3 by the control signal unit 14 on line 15.”)

Regarding claim 14, Van der Vleuten and Li disclose, the system of claim 9, wherein the first frame layer includes at least one more bit corresponding to each pixel value than the second frame layer. (See Van der Vleuten ¶29, “Suppose that the LSB part of three successive units y, u and v of two or more bits consists of three, two and two bits, respectively, to be denoted as y.sub.3, y.sub.2, y.sub.1, u.sub.2, u.sub.2, v.sub.2, v.sub.1.” Further see Van der Vleuten ¶33, “The images used in our experiments are all 24 images (luminance component only) of the Kodak PhotoCD PCD0992 at a resolution of 512.times.768 pixels.” Therefore if LSB of YUV Is 2 or 3 bits, and the Kodak images contain pixels of at least 8 bits so MSB is at least 5-6 bits.)

Regarding claim 16, Van der Vleuten discloses, a processor comprising: one or more circuits (See Van der Vleuten ¶8, “CPU.”)
to generate a compressed portion and an uncompressed portion of a pixel value, (See Van der Vleuten ¶26, “A digital input signal on line 1 which comprises units of two or more bits and is fed both to splitting module 3 and to control signal unit 4 is analyzed by the control signal unit 4 and split into two parts, that is, a most significant part and a least significant part, hereinafter also referred to as an MSB part and an LSB part, on the basis of the control signal that is delivered to splitting module 3 by the control signal unit 14 on line 15.” Further see Van der Vleuten ¶17, For example, if an image is divided into frames, it is possible to create a scalable description for the entire image by putting the parts of all individual frames that have undergone lossless compression in the description first, followed by suitably combined scalable parts of the individual frames.”
Further see Van der Vleuten ¶33, “We evaluated the lossless and lossy performance of both JPEG-LS and the new method using JPEG-LS as the lossless compression method for the most significant bits and leaving the least significant bits uncompressed.”)
the compressed portion generated by, at least in part, … compressing the converted one or more bits.  (See Van der Vleuten ¶27, “The most significant part is then losslessly compressed by a dedicated lossless compression method, such as JPEG-LS.”)
Van der Vleuten discloses the above limitations but he fails to disclose the following limitations.
However Li discloses, and converting one or more bits corresponding to the pixel value to a pseudo color space expression, (See Li ¶64, “The encoder (340) accepts video in a particular color space (e.g., a YUV-type color space, an RGB-type color space), with a particular color sampling rate (e.g., 4:4:4) and a particular number of bits per sample (e.g., 12 bits per sample). During encoding, for different pictures, slices, blocks or other units of video, the encoder (340) can perform color space conversions to transform between a YUV-type color space and an RGB-type color space, or to/from some other color space. The encoder (340) can also perform color space conversions to reorder color components, changing which color component is the primary component (e.g., converting between RGB, BGR and GBR formats).”)
The proposed combination of Van der Vleuten and Li and the motivation presented in the rejection of claim 1 are equally applicable to claim 9 and are incorporated by reference.

Regarding claim 17, Van der Vleuten and Li disclose, the processor of claim 16, wherein the compressing the converted one or more bits is according to a compression format of a color space expression corresponding to the pseudo color space expression. (See Li ¶65, “Generally, the encoder (340) includes multiple encoding modules that perform encoding tasks such as partitioning into tiles, adaptation of color space, color sampling rate and/or bit depth, intra prediction estimation and prediction, motion estimation and compensation, frequency transforms, quantization and entropy coding. The exact operations performed by the encoder (340) can vary depending on compression format.”) 

Regarding claim 18, Van der Vleuten and Li disclose, the processor of claim 16, wherein the one or more bits include a most significant bit corresponding to the pixel value.  (See Van der Vleuten ¶26, “A digital input signal on line 1 which comprises units of two or more bits and is fed both to splitting module 3 and to control signal unit 4 is analyzed by the control signal unit 4 and split into two parts, that is, a most significant part and a least significant part, hereinafter also referred to as an MSB part and an LSB part.”)

Regarding claim 19, Van der Vleuten and Li disclose, the processor of claim 16, further comprising one or more circuits to arrange a set of bits corresponding to the pixel value into a first subset of bits and a second subset of bits including the one or more bits.   (See Van der Vleuten ¶26, “A digital input signal on line 1 which comprises units of two or more bits and is fed both to splitting module 3 and to control signal unit 4 is analyzed by the control signal unit 4 and split into two parts, that is, a most significant part and a least significant part, hereinafter also referred to as an MSB part and an LSB part, on the basis of the control signal that is delivered to splitting module 3 by the control signal unit 14 on line 15.”)
compress the converted first set of bits to generate a compressed set of bits; (See Van der Vleuten ¶27, “The most significant part is then losslessly compressed by a dedicated lossless compression method, such as JPEG-LS.”)

Regarding claim 20, Van der Vleuten and Li disclose, the processor of claim 16, wherein the one or more circuits are further to store the pixel value as the compressed portion and the uncompressed portion.  (See Van der Vleuten ¶27, “The least significant part is compressed by a scalable encoder, i.e. in such a way that its description may be truncated at any desired point. A practical way of implementing the scalable encoder is to just rearrange the bit planes, without actually doing compression. This means that the scalable encoder first puts all the most significant bits (of the least significant part) in the stream, followed by the respectively less significant bits. Finally, the losslessly and scalably encoded parts are joined/concatenated.” 
Further see Van der Vleuten ¶34,  “However, one should keep in mind that the quality in the non-scalable case immediately drops to the next lower point in case the available bit rate or storage capacity is insufficient.”)

Claims 7, 13, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Van der Vleuten (US Pub. No. 2003/0179938 A1) in view of Li et al. (US Pub. No. 2016/0261885 A1) and in further view of Hartung et al. (US Pub. No. 2015/0331422 A1).
Regarding claim 7, Van der Vleuten and Li disclose, the processor of claim 1, but they fail to disclose the following limitations. 
However Hartung discloses, wherein the processor is comprised in at least one of: an autonomous machine, a medical imaging device, a neural network training system, or an interactive video analysis system.  (See Hartung ¶107, “The autonomous vehicle interface system also implements the feature of streams. … The system architecture can also perform image decompression and compression on the delayed streams of data.”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the autonomous vehicle that does image compression as suggested by Hartung to Van der Vleuten and Li’s image compression using known engineering techniques, with a reasonable expectation of success. The motivation for doing so is order so that vehicle can store large amounts of compressed video.

Regarding claim 13, Van der Vleuten, Li, and Hartung disclose, the system of claim 9, wherein the system is comprised in at least one of: an autonomous machine, a medical imaging device, a neural network training system, or an interactive video analysis system. (See the rejection of claim 7 as it is equally applicable for claim 13 as well.)

Regarding claim 15, Van der Vleuten and Li disclose, the system of claim 9, but they fail to disclose the following limitations.
However Hartung discloses, wherein at least one of the one or more memory units is portable and selectively removable from the system. (See Hartung ¶113, “Examples of computer-readable storage memory include volatile memory and non-volatile memory, fixed and removable media devices, and any suitable memory device or electronic data storage that maintains data for computing device access.”) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the removable memory as suggested by Hartung to Van der Vleuten and Li’s image compression using known engineering techniques, with a reasonable expectation of success. The motivation for doing so is in order for a user to easily transport video from one location to another.


	Allowable Subject Matter
Claims 3, 11, and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Regarding claim 3, the processor of claim 2, wherein the reconfiguration of the first set of bits as the pseudo color space expression comprises: separating the first set of bits into at least a first layer portion corresponding to a first color element corresponding to a first color associated with the pixel value and a second layer portion corresponding to a second color element corresponding to a second color associated with the pixel value; forming one or more frames using at least the first layer portion and the second layer portion; and arranging information associated with the one or more frames as the pseudo color space expression. (The disclosed prior art of record fails to disclose the limitations of this claim.)



Regarding claim 11, the system of claim 9, wherein the first color space corresponds to a Red, Clear, Clear, Blue (RCCB) format and the reconfigured first frame layer includes red, clear, and blue components configured in the pseudo color space expression.  (The disclosed prior art of record fails to disclose the limitations of this claim.)

Regarding claim 12, this claims is objected to since it depends from objected to claim 11.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Hsieh (US Pub. No. 2018/0084281 A1).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID PERLMAN whose telephone number is        (571) 270-1417. The examiner can normally be reached on Monday - Friday; 10:00am - 6:30pm. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sumati Lefkowitz can be reached on (571) 272-3638.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID PERLMAN/Primary Examiner, Art Unit 2662